Citation Nr: 0925571	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to February 13, 2004, for patellofemoral 
syndrome of the right knee, with degenerative arthritis, 
patellar tendonitis, and meniscal degeneration.  

2.  Entitlement to a disability rating in excess of 20 
percent between February 13, 2004, and July 19, 2006, for 
patellofemoral syndrome of the right knee, with degenerative 
arthritis, patellar tendonitis, and meniscal degeneration.  

3.  Entitlement to a separate, compensable evaluation for 
lateral laxity due to the Veteran's patellofemoral syndrome 
of the right knee, with degenerative arthritis, patellar 
tendonitis, and meniscal degeneration.

4.  Entitlement to a disability rating in excess of 30 
percent commencing July 20, 2006, for patellofemoral syndrome 
of the right knee, with degenerative arthritis, patellar 
tendonitis, and meniscal degeneration.  

5.  Entitlement to a disability rating in excess of 30 
percent for gastroesophageal reflux disease.  

6.  Entitlement to a disability rating in excess of 20 
percent for status post-medial epicondylectomy with ulnar 
nerve entrapment.  

7.  Entitlement to a compensable initial rating for Barrett's 
esophagus.  

8.  Entitlement to a compensable rating for 
pseudofolliculitis barbae prior to July 20, 2006.  

9.  Entitlement to a disability rating in excess of 30 
percent for pseudofolliculitis barbae commencing July 20, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 10 percent for his right patella tendonitis of the right 
knee.  The Veteran subsequently initiated and perfected an 
appeal of this rating determination.  During the course of 
this appeal, the Veteran was awarded increased ratings of 20 
percent, effective from February 13, 2004, and of 30 percent, 
effective July 20, 2006, for his right patella tendonitis.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate 
status.  

This matter also arises from a December 2003 rating decision 
which awarded the Veteran a disability rating of 20 percent 
for his status post-medial epicondylectomy with scar, left 
elbow.  He also subsequently initiated and perfected an 
appeal of this disability rating determination.  

Next, this matter also arises from a June 2004 rating 
decision which awarded the Veteran a compensable rating of 10 
percent for his gastroesophageal reflux disease.  He also 
subsequently initiated and perfected an appeal of this 
disability rating determination.  In the course of this 
appeal, the Veteran was granted a separate award of service 
connection, with a noncompensable initial rating, for 
Barrett's esophagus, as secondary to his service-connected 
gastroesophageal reflux disease.  See 38 C.F.R. § 3.310 
(2008).  As this award arose out of an issue already 
perfected for appellate review, it is considered a part of 
the original claim, and is therefore within the Board's 
jurisdiction.  

Finally, this appeal also arises from a December 2001 rating 
decision which denied the Veteran a compensable rating for 
pseudofolliculitis barbae.  He subsequently initiated and 
perfected an appeal of this rating determination.  Within his 
October 2003 VA Form 9, the Veteran asserted that a 30 
percent disability rating was warranted for this disability, 
and such an award was subsequently granted by the RO within a 
March 2007 rating decision, effective July 20, 2006.  The RO 
noted within the March 2007 rating decision that this award 
constituted a "complete grant of the appeal for this issue" 
based on the award of a 30 percent rating.  However, because 
this award was not made effective from the date his increased 
rating claim was received, and the Veteran has not otherwise 
indicated an intent to withdraw the appeal, the Board finds 
it remains in appellate status.  

The issues of entitlement to increased ratings for ulnar 
nerve entrapment of the left elbow and for pseudofolliculitis 
barbae are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 13, 2004, the Veteran's right knee 
displayed range of motion from 0 to 110 degrees, without 
joint laxity.  

2.  Commencing February 13, 2004, the Veteran's right knee 
disability resulted in flexion greater than 45 degrees, 
extension to 5 degrees, and moderate lateral laxity of the 
right knee joint.  

3.  Commencing July 20, 2006, the Veteran's right knee 
disability resulted in flexion greater than 45 degrees, 
extension limited to 20 degrees, and mild lateral laxity of 
the right knee joint.  

4.  The Veteran's gastroesophageal reflux disease results in 
abdominal pain, nausea, and regurgitation, without 
hematemesis, melena with moderate anemia, material weight 
loss, or other symptoms indicative of severe impairment of 
health.  

5.  The Veteran's Barrett's esophagus does not result in 
moderate stricture of the esophagus.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent prior to February 
13, 2004, for the Veteran's patellofemoral syndrome of the 
right knee, with degenerative arthritis, patellar tendonitis, 
and meniscal degeneration, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2008).  

2.  An evaluation in excess of 20 percent between February 
13, 2004, and July 19, 2006, for the Veteran's patellofemoral 
syndrome of the right knee, with degenerative arthritis, 
patellar tendonitis, and meniscal degeneration, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256-63 (2008).  

3.  A separate evaluation of 20 percent for lateral laxity 
due to the Veteran's patellofemoral syndrome of the right 
knee, with degenerative arthritis, patellar tendonitis, and 
meniscal degeneration, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).  

4.  An evaluation in excess of 30 percent between commencing 
July 20, 2006, for the Veteran's patellofemoral syndrome of 
the right knee, with degenerative arthritis, patellar 
tendonitis, and meniscal degeneration, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 
(2008).  

5.  An evaluation in excess of 30 percent for the Veteran's 
gastroesophageal reflux disease is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.113, 4.114, Diagnostic Codes 7346 (2008).  

6.  A compensable initial evaluation for the Veteran's 
Barrett's esophagus is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.113, 4.114, 
Diagnostic Codes 7302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2002, October 2003, May 2008, 
November 2008, and January 2009.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the March 
2007 supplemental statement of the case and the May 2008 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date for any service connection claim granted by 
VA.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to some of the adverse 
determinations on appeal.  Indeed, full Dingess notice was 
not accomplished until May 2008.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
by May 2008, and the appeal was later readjudicated in August 
2008.  Thus, any timing deficiency was properly cured.  

The Board is also aware that, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate such a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the Veteran was sent a May 2008 letter which 
listed the types of evidence required to support a claim for 
an increased rating, as well as the criteria under which his 
various service-connected disabilities would be rated.  He 
was specifically requested to submit statements from 
employers discussing job performance, time missed from work, 
etc., as well as lay statements from acquaintances and family 
who have witnessed the effect of the Veteran's service-
connected disabilities on his daily life.  In this way, he 
was informed of the need to submit evidence of general social 
and occupational impairment due to service-connected 
disabilities.  Consequently, the Vazquez-Flores requirements 
have been met, thus requiring no further development 
regarding the duty to notify.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
private and VA treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private medical treatment and examination.  The 
Veteran was also afforded VA examinations where necessary to 
fully develop the record on appeal and assist him in the 
completion of his application for benefits.  VA has no 
additional duties in this regard.  

Further regarding the duty to assist, the Board has carefully 
reviewed the Veteran's statements and contentions and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. In 
addition, the Veteran and his representative have neither 
argued nor demonstrated that they have been prejudiced by 
lack of notice or its timing.  Shinseki v. Sanders, ---S.Ct.-
-, 2009 WL 1045952 (U.S.) (Apr. 21, 2009).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims on appeal.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased rating - Right knee disability


The Veteran seeks an increased rating for his service-
connected right knee disability.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In the present case, 
the Veteran has already been awarded staged ratings of 10, 
20, and 30 percent for this disability.  

Next, the Board observes that the Veteran seeks increased 
ratings for musculoskeletal impairment.  When evaluating 
musculoskeletal disabilities, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable 
diagnostic code pertaining to limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's patella tendonitis of the right knee has been 
rated under Diagnostic Code 5024, for tenosynovitis.  This 
Code specifies such disabilities will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, similar to 
the criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2008).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

The Board is also cognizant of VAOPGCPREC 23-97, which holds 
that in certain cases where the Veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability, and 20 and 30 
percent ratings for moderate or severe degrees of such 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).  

The Board next notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
Veteran can receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  
This opinion will be considered in the present case, as 
applicable.  

As noted above, the Veteran has been awarded staged ratings 
of 10, 20, and 30 percent for his right knee disability.  
Each time period will be considered in turn.  

a. 10 percent rating prior to February 13, 2004

Upon initial receipt of the Veteran's claim, he was afforded 
VA medical examination in March 1999.  Physical examination 
of the right knee revealed no joint effusion or soft tissue 
swelling.  The patellar tendon was tender on the right.  
Flexion was to 135 degrees, and extension to 0 degrees, 
without pain.  McMurray's test was negative, and the right 
knee was stable to the anterior-posterior and lateral planes.  
Retropatellar pain syndrome with patellar tendonitis were 
diagnosed.  

Another VA examination was afforded the Veteran in May 2002.  
He reported ongoing pain in the right knee, with swelling and 
limitation of motion.  He wore a soft knee brace on the 
right.  He denied instability.  On physical examination, he 
walked with a limp on the right.  Range of motion was from 0 
degrees extension to 110 degrees flexion.  Pain was present 
at 110 degrees.  He was without laxity, and anterior and 
posterior drawer's signs were negative.  McMurray's sign was 
also negative.  The patella was irregular, unstable, and 
painful on movement.  Mild crepitus was present.  X-rays 
confirmed well-maintained joint spaces, with an old fracture 
of the superior lateral aspect of the patella.  The 
assessment was of a remote history of right patella fracture, 
with patellar pain and a history of patellar tendonitis.  

The Veteran has also received VA outpatient treatment for his 
right knee.  A February 2002 clinical notation indicates 
instability of the right knee, but without further clinical 
findings.  A May 2002 notation characterized the right knee 
as without edema or limitation of motion, but with tenderness 
of the medial patella and patellar ligament.  McMurray's sign 
was positive, but Lachmann's and drawer's signs were 
negative.  No joint laxity was noted.  In October 2003, he 
reported pain and giving way of the right knee joint.  He 
continued to wear a knee brace on the right.  Physical 
examination revealed atrophy of the right quadriceps, but his 
right knee was stable to varus and valgus stress.  Drawer's 
sign was negative to anterior and posterior testing, and 
McMurray's sign was also negative.  Right knee chondromalacia 
was diagnosed.  

The Veteran was also been treated by private physicians for 
right knee pain.  A June 2003 treatment record noted 
chondromalacia with effusion of the right knee, with 
tenderness.  

After considering the totality of the record prior to 
February 13, 2004, the Board finds an increased rating is not 
warranted for the time period in question.  According to the 
private and VA medical evidence of record, the Veteran has 
had during the pendency of this appeal extension to 0 
degrees, and flexion to 110 degrees or better.  Such findings 
do not support a disability rating in excess of the 10 
percent already awarded for patella tendonitis.  
Additionally, no examiner has suggested the Veteran has 
additional limitation of motion due to such factors as pain, 
pain with use, weakness, fatigability, or incoordination 
which would result in a rating in excess of that already 
awarded.  See DeLuca, supra.  Furthermore, separate ratings 
are not warranted for instability of the knee joint, or 
limitation of both flexion and extension, as such impairment 
has not been demonstrated within the record for the time 
period in question.  Finally, the Veteran's level of 
impairment has not been greater than that already noted by 
the Board within this decision for the period of time at 
issue, from the date of the increased rating claim to 
February 13, 2004; thus, a staged rating in excess of that 
already awarded is not warranted at the present time.  See 
Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's right knee disability has itself 
required no extended periods of hospitalization during the 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself, as the Veteran 
was employed for the time period in question.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The Veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the evidence of record does not support an 
increase in his current 10 percent rating prior to February 
13, 2004, for patellofemoral syndrome of the right knee.  As 
a preponderance of the evidence is against the award of any 
additional increased ratings, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



b. 20 percent rating between February 13, 2004, and July 19, 
2006

Effective February 13, 2004, the Veteran was awarded a 20 
percent rating for his right knee disability.  

A February 2004 examination again noted the Veteran's reports 
of right knee pain, for which he used medication.  Objective 
observation indicated he wore a brace on the right knee, and 
walked with a limp.  Physical examination of the right knee 
indicated pain with palpation, but no effusion.  Range of 
motion testing revealed pain at 23 degrees flexion, with 
passive flexion up to 30 degrees.  Extension was to -1 
degree.  Pain was reported on both flexion and extension.  
Tests of laxity indicated moderate lateral laxity with stress 
in full extension, and slight lateral laxity with stress at 
30 degrees flexion.  Slight laxity was also present on the 
anterior-posterior drawer's test.  No crepitus was present.  
Lachmann's test was also negative.  The final impression was 
of lateral ligamentous laxity and mild degenerative changes 
of the right knee.  

Next, a VA neurological examination was afforded the Veteran 
in March 2004.  He reported recurrent right knee pain, with 
recent worsening.  He had used a right knee brace for 
approximately 8 years.  On physical examination, he had pain 
on palpation of the right knee.  Flexion was to 23 degrees, 
with pain.  Passive flexion was to 30 degrees, also with 
pain, and the examiner observed the Veteran flex his right 
knee to 50 degrees while seated.  Extension was to -1 
degrees.  Slight to moderate lateral laxity was observed.  No 
crepitus was reported.  Lachmann's test was negative.  The 
final impression was of degenerative joint disease, mild, 
confirmed on X-ray, and lateral ligamentous laxity.  

The Veteran also received VA outpatient medical treatment 
during this time period.  An April 2004 clinical notation 
records his ongoing complaints of right knee pain, especially 
with use.  On physical examination he had a limp favoring the 
right leg.  Seated, flexion was to 90 degrees, and he claimed 
an inability to extend his right leg past 30 degrees.  
Anterior-posterior laxity was present on the right.  His 
right knee was otherwise without effusion, although some 
tenderness was reported.  

After considering the totality of the record for the time 
period between February 13, 2004, and July 19, 2006, the 
Board finds an increased rating is not warranted for the time 
period in question.  According to the VA medical evidence of 
record, the Veteran has had during the time period in 
question extension to between -1 and 30 degrees, and flexion 
to 23 degrees or better, with passive flexion to 50 degrees.  
While flexion was limited to 14 degrees after repetition 
according to both the February and March 2004 VA examination 
reports, the Board also notes the Veteran self-limited his 
extension during the same examinations.  At one point, he was 
observed to flex his right knee to 50 degrees while seated.  
Thus, the Board concludes the findings of flexion limited to 
14 degrees with repetition, as well as the extension 
allegedly limited to 30 degrees in April 2004, to be 
anomalies.  The reputable findings of record do not support a 
disability rating in excess of the 20 percent already awarded 
for the right knee disability at issue.  Additionally, no 
examiner has suggested the Veteran has additional limitation 
of motion due to such factors as pain, pain with use, 
weakness, fatigability, or incoordination which would result 
in a rating in excess of that already awarded.  See DeLuca, 
supra.  

However, the Board concludes a separate rating is warranted 
for instability of the knee joint, as slight to moderate 
lateral laxity has been noted on VA examination in February 
and March 2004.  Thus, based on these findings and in light 
of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a separate 
rating of 20 percent under Diagnostic Code 5257 is warranted 
for the Veteran's moderate lateral laxity of the right knee.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  

Additional separate ratings are not warranted for limitation 
of both flexion and extension, as such impairment has not 
been demonstrated within the record for the time period in 
question.  Credible findings of the Veteran's extension do 
not demonstrate extension limited to 10 degrees or worse, for 
which a separate compensable rating of 10 percent would be 
warranted.  Finally, the Veteran's level of impairment has 
not been in excess of that already noted by the Board within 
this decision for the period of time at issue, from February 
13, 2004 to July 19, 2006; thus, a staged rating in excess of 
that already awarded is not warranted at the present time.  
See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's right knee disability has itself 
required no extended periods of hospitalization, and is not 
shown by the evidence to present marked interference with 
employment in and of itself, as the Veteran was employed for 
the time period in question.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence of record does not support an 
increase in his current 20 percent rating tendonitis of the 
patella of the right knee for the time period between 
February 13, 2004, and July 19, 2006.  However, the record 
does support, and the Board thus does award, a separate 
disability rating of 20 percent for the Veteran's moderate 
laxity of the right knee.  As a preponderance of the evidence 
is against the award of any additional increased ratings, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  30 percent commencing July 20, 2006

In July 2006, the Veteran again underwent VA examination of 
his right knee disability.  His history of right knee pain 
was noted.  Right knee pain was reportedly 9/10, and 
increased with use.  However, he stated he could walk up to 
three miles per day while walking his dog.  He used over-the-
counter medication for his pain.  On examination, he wore a 
right knee brace, and walked with a slow gait.  The right 
knee was tender on examination, and mild crepitus and 
effusion were present on range of motion studies.  Mild 
laxity of the medial collateral ligaments was observed.  
Range of motion testing reflected extension to 0 degrees and 
extension was to 90 degrees, both passive.  Active extension 
was limited to 20 degrees, and active flexion was to 90 
degrees.  No additional limitation of motion was noted with 
repetition.  Knee and ankle reflexes were diminished, but he 
did not display any evidence of sciatica, and sensation was 
within normal limits.  Patellofemoral syndrome of the right 
knee was confirmed, with degenerative arthritis and patellar 
tendonitis.  

After considering the totality of the record commencing July 
19, 2006, the Board finds an increased rating is not 
warranted for the time period in question.  According to the 
July 2006 VA examination report, the Veteran's active 
extension was limited to 20 degrees, for which he was granted 
an increased rating to 30 percent under Diagnostic Code 5261.  
As the Veteran does not display extension limited to 30 
degrees, a higher rating of 40 percent is not warranted.  
Additionally, no examiner has suggested the Veteran has 
additional limitation of motion due to such factors as pain, 
pain with use, weakness, fatigability, or incoordination 
which would result in a rating in excess of that already 
awarded.  See DeLuca, supra.  

Regarding a separate rating for instability of the knee 
joint, an increase in the separate 20 percent rating already 
awarded is not warranted, as no more than slight lateral 
laxity was noted on the July 2006 VA examination report.  
Thus, a higher rating under Diagnostic Code 5257 is not 
warranted based on the evidence of record.  

Additional separate ratings are not warranted for limitation 
of both flexion and extension, as such impairment has not 
been demonstrated within the record for the time period in 
question.  According to the July 2006 VA examination report, 
his extension was to 90 degrees, which does not warrant a 
compensable rating under Diagnostic Code 5260.  Finally, the 
Veteran's level of impairment has not been in excess of that 
already noted by the Board within this decision for the 
period of time at issue, commencing July 20, 2006; thus, a 
staged rating in excess of that already awarded is not 
warranted at the present time.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's right knee disability has itself 
required no extended periods of hospitalization, and is not 
shown by the evidence to present marked interference with 
employment in and of itself, as the Veteran was employed for 
the time period in question.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the evidence of record does not support an 
increase in his current 30 percent rating for his right knee 
disability, after July 20, 2006, or an increased rating for 
his laxity of the right knee joint.  As a preponderance of 
the evidence is against the award of any additional increased 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating - Gastroesophageal reflux disease

The Veteran seeks a disability rating in excess of 30 percent 
for his gastroesophageal reflux disease.  This disability has 
been rated under Diagnostic Code 7346, for hiatal hernia.  
This Code provides a 30 percent rating when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

On VA examination in April 2003, the Veteran reported 
significant reflux symptoms.  He was taking medication, with 
only partial relief.  He described constant nausea and dry 
retching in the morning.  Cramps were also noted.  Symptoms 
worsened with spicy foods, acidic foods, and coffee.  On 
physical examination, he was negative for masses of the 
abdomen, but some abdominal tenderness was evident.  He was 
negative for hematemesis.  The final impression was of 
gastroesophageal reflux disease.  

The Veteran was most recently afforded VA gastrointestinal 
examination in August 2007, at which time he reported 
abdominal pain and reduced appetite.  He denied frequent 
vomiting, but reported regurgitation and stated food 
"sticks" with every meal.  He claimed his weight has varied 
between 202 and 250 pounds.  On physical examination he was 
250 pounds, and he was characterized as obese.  His abdominal 
organs were without mass or hernia, but some epigastric 
tenderness was present.  Daily nausea, with acidity into his 
mouth, was reported.  Gastroesophageal reflux disease, 
severe, was diagnosed.  

The Veteran has also received VA outpatient treatment for his 
gastroesophageal reflux disease.  In December 2002 he was 
seen for abdominal pain related to his gastroesophageal 
reflux disease.  He reported substernal burning before 
eating.  He stated his symptoms awoke him at night several 
times per week.  Heartburn was also reported.  He also 
reported regurgitation, hoarseness, and dry mouth.  In June 
2005 he again reported chronic gastroesophageal reflux 
disease symptoms, resulting in abdominal pain, nausea, weight 
loss, and constipation.  On physical examination, he was in 
no acute distress, and a complete blood count was within 
normal limits.  Body weight was 271 pounds when measured in 
March 2005.  He was advised to watch his diet and try high 
fiber supplements.  

Finally, private medical treatment records were obtained.  
According to an October 2006 treatment summary, the Veteran 
has been treated by W.K.H., M.D., for digestive pain and 
related symptoms.  His complaints included abdominal 
bloating, regurgitation, nausea, weight loss, and gas.  He 
denied chronic diarrhea, rectal bleeding, or black tarry 
stools.  Symptoms persisted despite medication.  On physical 
examination, he was well-nourished and in no acute distress.  
Bowel sounds were noted, and his belly was mildly distended.  
His body weight was 267 pounds.  An upper gastrointestinal 
study was recommended, and this was performed in December 
2006.  The impression was of non-bleeding erythematous 
gastropathy and duodenopathy.  A concurrent gastric emptying 
study was essentially normal.  Duodenal and gastric biopsies 
were negative.  A February 2008 office visit revealed similar 
symptoms as already noted, and his various gastric studies 
were reviewed.  Dr. H. diagnosed a small bowel bacterial 
overgrowth.  His body weight was 275 pounds.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an increased rating for the Veteran's gastroesophageal reflux 
disease.  An increased rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health, none of which have been 
demonstrated in the present case.  While the record reflects 
that the Veteran's gastroesophageal reflux disease is 
productive of constipation, abdominal tenderness, nausea, and 
burning abdominal pain, there is no evidence demonstrating 
hematemesis or melena, and physical examination has revealed 
no signs of significant weight loss, malnutrition, or anemia.  
At all times of record, the Veteran has been described as 
well-nourished, without evidence of anorexia, or abnormal 
weight loss.  The evidence also does not demonstrate a 
disturbance in nutrition caused by his gastroesophageal 
reflux disease, or other indications it is productive of 
severe impairment of health.  In sum, the evidence 
establishes that the currently assigned 30 percent evaluation 
is appropriate, and that there is no basis upon which to 
award a higher rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's gastroesophageal reflux disease has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the Veteran has been employed during the 
pendency of this appeal.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 30 percent for 
the Veteran's gastroesophageal reflux disease.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Compensable initial rating - Barrett's esophagus

In an April 2008 rating decision, the Veteran was awarded a 
separate noncompensable disability rating for Barrett's 
esophagus, effective December 15, 2006, which was found by VA 
to be a complication related to his service-connected 
gastroesophageal reflux disease.  As the Veteran had already 
perfected his appeal for an increased rating for his 
gastroesophageal reflux disease, the Board finds its 
jurisdiction also extends to include manifestations of the 
same disability for which separate ratings have been granted.  

The Veteran's Barrett's esophagus is rated under Diagnostic 
Code 7203, for stricture of the esophagus.  This Code 
provides a 30 percent rating for moderate stricture, a 50 
percent rating for severe stricture permitting only liquids 
to pass, and a 80 percent rating for severe stricture 
permitting only liquids to pass and resulting in marked 
impairment of general health.  38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2008).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2008).  

However, in evaluating the Veteran's Barrett's esophagus, the 
Board is bound to avoid evaluation of the same symptomatology 
as that already considered as part of his service-connected 
gastroesophageal reflux disease; pertinent regulations 
prohibit evaluation of the same manifestations under 
different diagnoses.  38 C.F.R. § 4.14 (2008); see also 
38 C.F.R. § 4.113 (2008).  

A separate rating for Barrett's esophagus was assigned based 
on a December 2006 private endoscopy and surgical pathology 
report which confirmed Barrett's esophagus.  However, he was 
also negative for dysplasia and malignancy, and no stricture 
was noted at that time, or during a concurrent December 2006 
gastric emptying study, which was essentially normal.  
Subsequent private treatment records from the Tacoma 
Digestive Disease Center for 2006-08 also confirm general 
gastrointestinal complaints of abdominal pain, nausea, and 
regurgitation, but do not reflect esophageal stricture.  

As noted above, the Veteran was afforded VA gastrointestinal 
examination in August 2007, at which time he reported 
abdominal pain and reduced appetite.  He denied frequent 
vomiting, but reported regurgitation and stated food 
"sticks" with every meal.  He claimed his weight has varied 
between 202 and 250 pounds.  On physical examination he was 
250 pounds, and he was characterized as obese.  His abdominal 
organs were without mass or hernia, but some epigastric 
tenderness was present.  Daily nausea, with acidity into his 
mouth, was reported.  Gastroesophageal reflux disease, 
severe, with Barrett's esophagus, was diagnosed.  

While the Board concedes the Veteran exhibits significant 
gastrointestinal symptomatology, such as abdominal pain, 
nausea, and regurgitation, these symptoms have been 
considered in the award of his 30 percent rating for 
gastroesophageal reflux disease.  The medical record does not 
indicate sufficient separate symptomatology, such as 
esophageal stricture, to support a separate disability 
rating.  Neither the private treatment records nor the VA 
examination reports indicate the Veteran has moderate or even 
slight stricture of the esophagus; according to the evidence, 
the Veteran can intake both solids and liquids without 
difficulty, and has had no significant loss of weight due to 
inability or impairment of his ability to swallow.  Overall, 
the preponderance of the evidence is against the award of a 
compensable initial rating for his Barrett's esophagus.  In 
so deciding, the Board does not find a compensable rating is 
warranted for any period during the pendency of this appeal, 
and a staged rating is therefore not warranted.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's Barrett's esophagus has itself 
required no extended periods of hospitalization since the 
award of a separate rating, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the Veteran has been employed during the pendency 
of this appeal.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
the award of a compensable initial rating for the Veteran's 
Barrett's esophagus.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent prior to February 
13, 2004, for patellofemoral syndrome of the right knee, with 
degenerative arthritis, patellar tendonitis, and meniscal 
degeneration, is denied.  

A disability rating in excess of 20 percent between February 
13, 2004, and July 19, 2006 for patellofemoral syndrome of 
the right knee, with degenerative arthritis, patellar 
tendonitis, and meniscal degeneration, is denied.  

A separate rating of 20 percent and no higher for lateral 
laxity of the right knee due to patellofemoral syndrome, with 
degenerative arthritis, patellar tendonitis, and meniscal 
degeneration, is granted.  

A disability rating in excess of 30 percent after July 20, 
2006 for patellofemoral syndrome of the right knee, with 
degenerative arthritis, patellar tendonitis, and meniscal 
degeneration, is denied.  

A disability rating in excess of 30 percent for 
gastroesophageal reflux disease is denied.  

Entitlement to a compensable initial rating for Barrett's 
esophagus is denied.  


REMAND

As noted in the introduction, the Veteran seeks an increased 
rating for his status post-medial epicondylectomy of the left 
elbow, with ulnar nerve entrapment.  However, in a September 
2008 statement, the Veteran indicated his left elbow 
disability had worsened, and he was receiving recent 
treatment for this disability.  Because the Veteran has made 
the Board aware of potentially outstanding private and VA 
records pertinent to his claim, VA must undertake efforts to 
acquire such documents as these records may be material to 
the issue on appeal.  38 U.S.C.A. § 5103A (West 2002).  In 
this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the Board finds that a 
reasonable effort should be made to obtain such records.  

Next, the Board observes that in a December 2001 rating 
decision, the RO denied the Veteran's April 2001 claim for a 
compensable rating for his service-connected 
pseudofolliculitis barbae.  This claim was subsequently 
perfected for appellate review upon the timely filing of a 
January 2002 notice of disagreement, and upon the receipt of 
an October 2003 statement of the case, a November 2003 VA 
Form 9.  In a March 2007 rating decision, the RO awarded the 
Veteran an increased rating of 30 percent, effective July 20, 
2006, for his pseudofolliculitis barbae.  The RO also stated 
this grant constituted a "complete grant of the appeal for 
this issue" and ceased further development and adjudication 
of this issue on appeal.  However, the Board finds no clear 
statement from the Veteran suggesting he was seeking only a 
30 percent rating for his skin disability.  While he did 
state on his VA Form 9 that a 30 percent rating was warranted 
for this disability, he did not explicitly indicate such an 
award would resolve his appeal.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In AB, the Court held that 
in order for VA to find an appeal has been satisfied by a 
grant of less than the maximum available rating, the 
appellant must have a "clearly expressed intent to limit the 
appeal".  Id. at 39.  Such clear intent is not found in the 
present case.  Consequently, this matter remains in appellate 
status.  

The Board also notes that the Veteran's original increased 
rating claim for his pseudofolliculitis barbae was received 
in April 2001, whereas the 30 percent disability rating 
awarded by the RO was made effective from July 20, 2006.  
Therefore, the Veteran's disability rating for his 
pseudofolliculitis barbae for the period prior to that date 
remains noncompensable, and he has not been granted all 
benefits sought on appeal, absent a statement from the 
Veteran to the contrary.  

Regarding the evaluation of skin disabilities, the Board also 
observes that the pertinent rating criteria were recently 
modified, effective October 23, 2008.  See 73 FR 54708 
(September 23, 2008).  This amendment was made applicable 
only to claims filed on or after its effective date; however, 
it also provided that any Veteran rated under a Diagnostic 
Code modified therein may request review of his disability 
rating under the revised criteria.  Id.  Therefore, the 
option of review under the revised skin criteria remains open 
to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he 
identify and provide the complete name, 
address, and approximate dates of 
treatment for his left elbow.  Inform the 
Veteran of the need to complete VA Form 
21-4142 for any private medical care 
providers who may possess additional 
records.  After securing any necessary 
authorizations or medical releases, 
request and associate with the claims file 
any additional medical treatment reports 
from all sources identified whose records 
have not previously been secured.  Also, 
notify the Veteran that he may obtain the 
relevant evidence himself and send it to 
VA.  

2.  Scheduled the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting 
from his status post-medial 
epicondylectomy.  He must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The claims file and a copy 
of this remand must be made available to 
the examiner and the examiner should 
indicate in his/her report that these 
records were reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should indicate complete range of motion 
in degrees for the left elbow and whether 
the Veteran experiences additional 
functional loss as a result of painful 
joint motion, instability, weakness, or 
lack of endurance of the left elbow joint.  
The examiner should also indicate the 
presence and severity of any neurological 
impairment of the left elbow.  Any other 
impairment related to the Veteran's left 
elbow should also be noted for the record.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, re-adjudicate the 
Veteran's pending claims of entitlement to 
increased ratings for a left elbow 
disability and for pseudofolliculitis 
barbae, in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


